As filed with the Securities and Exchange Commission on December 23, 2009 1933 Act File No. 02-42722 1940 Act File No. 811-02258 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 74 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 51 x EATON VANCE SERIES TRUST II (Exact Name of Registrant as Specified in Charter) Two International Place, Boston, Massachusetts 02110 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) MAUREEN A. GEMMA Two International Place, Boston, Massachusetts 02110 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) x on March 1, 2010 pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Boston Income Portfolio has also executed this Registration Statement. Eaton Vance Income Fund of Boston ^ Class A Shares - EVIBX Class B Shares - EBIBX Class C Shares - ECIBX Class I Shares - EIBIX Class R Shares - ERIBX A diversified mutual fund seeking high current income Prospectus Dated ^ March 1, 2010 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. ^ Information in this prospectus Page Page Fund Summa ry 2 Investment Objectives & Principal Policies and Risks ^7 Investment Objective s 2 Management and Organization ^9 Fees and Expenses of the Fund 3 Valuing Shares ^10 Portfolio Turnover 3 Purchasing Shares ^10 Principal Investment Strategies 3 Sales Charges ^14 Principal Risks 3 Redeeming Shares ^16 Performance 5 Shareholder Account Features ^17 Management 5 Additional Tax Information ^18 Purchase and Sale of Fund Shares 6 Financial Highlights ^20 Tax Information 6 Payments to Broker-Dealers and Other Financial Intermediaries 6 This prospectus contains important information about the Fund and the services ^ available to shareholders. Please save it for reference. Fund ^ Summary ^ Eaton Vance Income Fund of Boston Investment Objectives The Funds primary investment objective is to provide s much current income as possible. The Fund also seeks reasonable preservation of capital to the extent attainable from its investment in high yield, high risk corporate bonds, and growth of income and capital as secondary objectives. The Fund currently invests its assets in Boston Income Portfolio, a separate registered investment company with the same objectives and policies as the Fund. Fees and Expenses of the Fund The following tables describe the fees and expenses that you may pay if you buy and hold shares of the Fund. You may quality for a reduced sales charge if you invest, or agree to invest over a 13-month period, at least $50,000 in Eaton Vance Funds. More information about these and other discounts is available from your financial intermediary and in Sales Charges beginning on page 14 of the Funds Prospectus and page 24 of the Funds Statement of Additional Information Shareholder Fees (fees paid directly from your investment) Class A Class B Class C Class I Class R Maximum Sales Charge (Load) (as a percentage of offering price) 4.75% None None None None Maximum Deferred Sales Charge (Load)(as a percentage of the lower of net asset value at time of purchase or redemption) None 5.00% 1.00% None None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None None None Redemption Fee (as a percentage of amount redeemed or exchanged) 1.00% None None 1.00% 1.00% Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Class A Class B Class C Class I Class R Management Fees 0.62% 0.62% 0.62% 0.62% 0.62% Distribution and Service (12b-1) Fees 0.25% 1.00% 1.00% n/a 0.50% Other Expenses % Acquired Fund Fees and Expenses % Total Annual Fund Operating Expenses 1.10% 1.85% 1.85% 0.85% 1.35% Advisory Fee Reduction (from investment in affiliated money market fund) )% )% )% )% )% Total Annual Fund Operating Expenses 1.07% 1.82% 1.82% 0.82% 1.32% (1) Expenses in the table above and the Example below reflect the expenses of the Fund and the Portfolio. Example. This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: Expenses with Redemption Expenses without Redemption 1 Year 3 Years 5 Years 10 Years 1 Year 3 Years 5 Years 10 Years Class A shares $579 $799 $1,037 $1,719 $579 $799 $1,037 $1,719 Class B shares* $685 $973 $1,185 $1,940 $185 $573 $ 985 $1,940 Class C shares $285 $573 $ 985 $2,137 $185 $573 $ 985 $2,137 Class I shares $84 $262 $ 455 $1,014 $84 $262 $ 455 $1,014 Class R shares $134 $418 $ 723 $1,590 $134 $418 $ 723 $1,590 * Reflects the expenses of Class A shares after eight years because Class B shares automatically convert to Class A shares after eight years. 2 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 54% of the average value of its portfolio. Principal Investment Strategies The Fund currently invests primarily in high yield, high risk corporate bonds (commonly referred to as junk bonds) which are rated lower than investment grade (i.e., bonds rated lower than Baa by Moodys Investors Service, Inc. (Moodys) and lower than BBB by Standard & Poors Ratings Group (S&P)) or are unrated and of comparable quality. Bonds rated BBB and Baa have speculative characteristics, while lower rated bonds are predominantly speculative. The Fund may hold securities that are unrated or in the lowest rating categories (rated C by Moodys or D by S&P). Bonds rated C by Moodys are regarded as having extremely poor prospects of ever attaining any real investment standing. Bonds rated D by S&P are in payment default or a bankruptcy petition has been filed and debt service payments are jeopardized. In order to enforce its rights with defaulted securities, the Fund may be required to retain legal counsel and/or a financial adviser. This may increase the Funds operating expenses and adversely affect net asset value. The Fund invests a substantial portion of its assets in bonds issued in connection with mergers, acquisitions and other highly leveraged transactions. The Fund may invest in a wide variety of other income-producing debt securities (including senior floating rate loans), as well as preferred stocks that pay dividends. Some debt securities acquired by the Fund do not pay current income or do not make regular interest payments, while others may pay interest in the form of additional debt securities. The Fund may invest in zero coupon bonds, deferred interest bonds and bonds or preferred stocks on which the interest is payable-in-kind. The Fund will generally hold well in excess of 100 securities, which may help reduce investment risk. The Fund may invest ^ up to 25% of ^ total assets in foreign securities, which are predominantly U.S. dollar denominated. With respect to non-dollar denominated securities, the Fund may hedge currency fluctuations by entering into forward foreign currency contracts. The Fund may purchase derivative instruments, such as futures contracts and options thereon, interest rate and credit default swaps and credit linked notes. The Funds investments are actively managed and securities may be bought and sold on a daily basis. The investment advisers staff monitors the credit quality of securities held by the Fund and other securities available to the Fund. Although the investment adviser considers security ratings when making investment decisions, it performs its own credit and investment analysis and does not rely primarily on the ratings assigned by the rating services. The portfolio managers attempt to improve yield and preserve and enhance principal value through timely trading. The portfolio managers also consider the relative value of securities in the marketplace in making investment decisions. ^ Principal Risks ^ Risk ^ of Lower Rated Securities . ^ Investments in ^ obligations rated below investment grade (i.e., bonds rated lower than Baa by Moodys and lower than BBB by S&P) and comparable unrated securities have speculative ^ characteristics because of the credit risk ^ associated with their issuers. ^ Changes in economic conditions or other circumstances typically have a greater effect on ^ the ability of issuers of lower rated investments to make principal and interest ^ payments than they do on issuers of ^ higher rated investments . An economic downturn generally leads to a higher non-payment rate, and a ^ lower rated investment may lose significant value before a default occurs. Lower rated investments generally are subject to greater price volatility and illiquidity than higher rated investments. ^ Fixed Income Market Risk. Economic and other events (whether real or perceived) can reduce the demand for certain securities or for investments generally, which may reduce market prices and cause the value of Fund shares to fall. The frequency and magnitude of such changes cannot be predicted. No active trading market may exist for certain investments, which may impair the ability of a Fund to sell or to realize the full value of such investments in the event of the need to liquidate such assets. Adverse market conditions may impair the liquidity of some actively traded investments. 3 Credit Risk. Changes in economic conditions or other circumstances may reduce the capacity of issuers of fixed income securities to make principal and interest payments and may lead to defaults. Such defaults may reduce the value of Fund shares and income distributions. The value of a fixed income security also may decline because of concerns about the issuers ability to make principal and interest payments. In addition, the credit rating of securities held by the Fund may be lowered if an issuers financial condition changes. Derivatives Risk. The use of derivatives can lead to losses because of adverse movements in the price or value of the asset, index, rate or instrument underlying a derivative, due to failure of a counterparty or due to tax or regulatory constraints. Derivatives may create investment leverage in the Fund, which magnifies the Funds exposure to the underlying investment. Derivative risks may be more significant when they are used to enhance return or as a substitute for a position or security, rather than solely to hedge the risk of a position or security held by the Fund. Derivatives for hedging purposes may not reduce risk if they are not sufficiently correlated to the position being hedged. A decision as to whether, when and how to use options involves the exercise of specialized skill and judgement, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. Derivative instruments may be difficult to value, may be illiquid, and may be subject to wide swings in valuation caused by changes in the value of the underlying security or currency. The loss on derivative transactions may substantially exceed the initial investment. Interest Rate Risk. As interest rates rise, the value of a fund that invests primarily in fixed income obligations is likely to decline. Conversely, when interest rates decline, the value of a fund that invests primarily in fixed income obligations is likely to rise. The impact of interest rate changes on floating rate investments is typically mitigated by the periodic interest rate re-set of the investments. Obligations with longer maturities typically offer higher yields, but are more sensitive to changes in interest rates than securities with shorter maturities, making them more volatile. In a declining interest rate environment, prepayment of obligations may increase. In such circumstances, the Fund may have to re-invest the prepayment proceeds at lower yields. Bonds that make "in-kind" interest payments, as well as bonds that do not pay income currently or do not make regular interest payments may experience greater volatility in response to interest rate changes. Maturity Risk. Obligations with longer maturities typically offer higher yields than obligations with shorter maturities, but they are subject to greater risk. When interest rates rise, or when the supply of suitable bonds exceeds the market demand, the value of Fund shares typically will decline. Such declines in value may be significant. The Funds yield will also fluctuate over time. Foreign Investment Risk. Because the Fund can invest a portion of its assets in foreign securities, the value of Fund shares can be adversely affected by changes in currency exchange rates and political and economic developments abroad. In emerging or less developed countries, these risks can be significant. Depositary receipts are subject to many of the risks associated with investing directly in foreign securities including political and economic risks. Risk of Senior Loans. Risks of investments in senior floating rate loans ("Senior Loans") are similar to the risks of lower rated securities, although interest rate risk may be reduced because Senior Loan rates generally are adjusted for changes in short-term interest rates. Risks Associated with Active Management. The Fund is an actively managed portfolio and its success depends upon the investment skills and analytical abilities of the investment adviser to develop and effectively implement strategies that achieve the Funds investment objectives. Subjective decisions made by the investment adviser may cause the Fund to incur losses or to miss profit opportunities on which it may otherwise have capitalized. General Fund Investing Risks. The Fund is not a complete investment program and you may lose money by investing in the Fund. All investments carry a certain amount of risk and there is no guarantee that the Fund will be able to achieve its investment objectives. In general, the Funds Annual Fund Operating Expenses as a percentage of Fund average daily net assets will change as Fund assets increase and decrease, and the Funds Annual Fund Operating Expenses may differ in the future. Purchase and redemption activities by Fund shareholders may impact the management of the Fund and its ability to achieve its objectives. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency, entity or person. You may lose money by investing in the Fund. 4 Performance The following bar chart and table provide some indication of the risks of investing in the Fund by showing changes in the Funds performance from year to year and how the Funds average annual returns over time compare with those of two broad-based securities market indices. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. Past performance (both before and after taxes) is no guarantee of future results. Updated Fund performance information can be obtained by visiting www.eatonvance.com. During the ten ^ years ended December 31, 2008, the highest quarterly total return for Class A was 9.72% for the quarter ended June 30, 2003, and ^ the lowest quarterly ^ return was ^  23.52% for the quarter ended December 31, 2008. For the thirty-day period ended October 31, 2008, the SEC yield for Class A shares was 13.21%, for Class B shares was 13.02 ^ % , for Class C shares was 13.03%, for Class I shares was 14.16% ^ and for Class R shares was 13.62%. For current yield information call 1-800-262-1122
